—Appeal from a judgment of the County Court of Chemung County (Buckley, J.), rendered April 21, 1997, which sentenced defendant upon his adjudication as a youthful offender.
Defense counsel seeks to be relieved of his assignment as counsel for defendant on the ground that there are no nonfrivolous issues that can be raised on appeal. Our review of both the record and defense counsel’s brief leads to the same conclusion. The record demonstrates that defendant entered a knowing, voluntary and intelligent plea of guilty to grand larceny in the fourth degree. Furthermore, defendant was adjudicated a youthful offender and sentenced to a prison term of 1 to 3 years in accordance with the plea agreement. The judgment is, accordingly, affirmed and defense counsel’s application for leave to withdraw is granted (see, People v Cruwys, 113 AD2d 979, lv denied 67 NY2d 650).
Cardona, P. J., White, Peters, Carpinello and Graffeo, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.